DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 16/597,345, filed October 9, 2019, now U.S. Patent No. 10,255,536, which is a Continuation of application 16/278,612, filed February 18, 2019, which is a Continuation of application 15/690,704, now U.S. Patent No. 10,255,536, filed August 30, 2017, which is a Continuation of application 15/234733, now U.S. Patent No. 9,779,343, filed August 11, 2016 which is a Continuation of application 14/501,386, now U.S. Patent No. 9,117,155, filed September 30, 2014, which is a Continuation of application 13/840,621, filed March 15, 2013, now U.S. Patent No. 8,857,722, which claims priority to Provisional application 61/674,143, filed July 20, 2012.
Prior Art

3.	It is noted that the prior art cited in the related applications and issued patents has been reviewed.
Information Disclosure Statement

4.	The Information Disclosure Statement filed on September 30, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 6-9, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 25-27 of U.S. Patent No. 10,255,536, hereinafter ‘536. Although the claims at issue are not identical, they are not patentably distinct from each other. The limitations recited in the current application are similarly recited and set forth in the called out claims above in ‘536. The only difference between the present claimed invention and claims of ‘536 is the utilization of different terminologies and/or rephrasing of the terminologies. The Examiner believes that the scopes of the current invention and ‘536 are almost identical.
Allowable Subject Matter
6.	Claims 4, 5, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Claims 14-20 are allowable over prior art. Although claims 1, 4, 5, and 25-27 of ‘536 include limitations set forth in claims 1-3, 6-9, and 13, ‘536 fails to teach or fairly suggest the specific features of claims 4, 5, 10-12, and 14-20 of the present claimed invention.
	 Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
/ALLYSON N TRAIL/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 15, 2021